Citation Nr: 0030776	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased rating for bilateral hearing loss.  

In July 1998 the RO denied entitlement to service connection 
for tinnitus.  The veteran did not appeal that determination; 
therefore, the issue listed on the title page of this 
decision is the only issue before the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  VA audiometric evaluations result in literal 
designations, under the criteria prior to June 10, 1999, of 
Level II hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  

3.  VA audiometric evaluations result in literal 
designations, under the criteria after June 10, 1999, of 
Level II hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.87, Tables VI, VII (effective before and 
after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records include a June 1969 induction 
examination report indicating audiological findings, pure 
tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
5
10
15
8
LEFT
5
5
5
55
18

The veteran's March 1971 separation examination report noted 
audiological findings of:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
---
35
20
LEFT
15
20
---
75
37

The examiner noted the veteran had mild high frequency 
hearing loss upon entry in active service and that his 
hearing had not deteriorated during service.

On the VA authorized audiological evaluation in May 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
40
75
39
LEFT
20
15
55
80
43

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

An August 1993 report noted bilateral speech discrimination 
of 92 percent.

On the VA authorized audiological evaluation in January 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
45
75
40
LEFT
25
15
60
85
46

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

VA general medical examination in November 1996 included a 
diagnosis of hearing loss.  It was noted the veteran began 
using hearing aids 2 years earlier.

VA outpatient treatment records dated in September 1994 noted 
good improvement with hearing aids.  A June 1995 report noted 
mild sensorineural hearing loss from 1000 to 3000 hertz and 
severe sensorineural hearing loss from 4000 to 8000 hertz. 

On the occasion of a hearing on appeal before a VA hearing 
officer at the RO in June 1997, the veteran testified that 
his ability to hear had improved with the use of hearing 
aids.  He stated that he did continue to have difficulty 
hearing the ringing of the telephone and certain types of 
voices.  

On the VA authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
50
70
50
LEFT
30
40
55
85
52

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.

VA medical records dated in March 1998 noted mild to 
moderately severe bilateral sloping sensorineural hearing 
loss.  It was noted that the veteran's hearing acuity had 
decreased from previous studies and that he would be fitted 
with new hearing aids.  Speech discrimination was 84 percent 
in the right ear and of 88 percent in the left ear.

On the VA authorized audiological evaluation in March 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
45
55
65
54
LEFT
45
40
60
80
56

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

VA laws applicable to hearing disorders were revised during 
the course of this appeal.  These changes became effective 
June 10, 1999.  64 Fed. Reg. 25202.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  

In this case, VA audiometric evaluations in March 1999 
revealed literal designations of Level II hearing acuity in 
the right ear and Level I hearing acuity in the left ear.  
See 38 C.F.R. § 4.87, Table VI (effective before 
June 10, 1999).  The most recent audiometric findings are 
consistent with the other medical evidence of record.  
Therefore, the Board finds entitlement to a compensable 
rating under the previous rating criteria is not warranted.

The revised Ratings Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

Under the revised version of the Ratings Schedule, VA 
audiometric evaluation in March 1999 revealed literal 
designations of Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VII.  No competent evidence demonstrating a 
more severe bilateral hearing loss has been submitted.  
Therefore, the Board finds entitlement to a compensable 
rating under the revised rating criteria is not warranted.

The only evidence of a more severe loss of hearing acuity is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  The Board finds the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant extraschedular rating consideration. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, there is no provision upon which to assign a 
higher rating.  The preponderance of the evidence is against 
the claim for a compensable rating for bilateral hearing 
loss.



ORDER

The claim for entitlement to a compensable rating for 
bilateral hearing loss is denied.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


